                    Case 1:20-cr-00213-MKV Document 116 Filed 12/10/20 Page 1 of 1

                                                   Esere J. Onaodowan, Esq.
                                                             eonaodowan@eocdlaw.com                   . .                  . .
                                                                                                 t 646 375 2119 c 718 427 3139

                                                             Christine E. Delince, Esq.
                                                             cdelince@eocdlaw.com                     . .
                                                                                                t 646 375 2117             . .
                                                                                                                     c 917 238 9332



                                                                                                 November 10, 2020
BY ECF

Hon. Mary Kay Vyskocil
Daniel Patrick Moynihan                                                                     USDC SDNY
United States Courthouse                                                                    DOCUMENT
500 Pearl St.                                                                               ELECTRONICALLY FILED
New York, NY 10007                                                                          DOC #:
                                                                                            DATE FILED: 12/10/2020
Re: U.S. v. Martinez (MKV)
20 Cr. 213


Dear Judge Vyskocil,

        I represent Victor Martinez in the above captioned case. He is currently out on bond with his travel is restricted to

the Eastern and Southern Districts of New York, and Boston, Massachusetts. This Saturday December 12 is his son’s

birthday. Mr. Martinez would like to take his son to the Nickelodeon Universe American Dream theme park, which is

located in East Rutherford, New Jersey. I am writing to respectfully request that Mr. Martinez’s bail conditions be modified

to allow him to travel to the District of New Jersey on Saturday December 12, 2020 from 3:00PM to 10:30PM.


        I have spoken to the Government who take no position but defer to Pretrial Services.


                                                                                                 Respectfully Submitted,


                                                                                                 __________________
     DENIED. SO ORDERED.
                                                                                                 Christine Delince, Esq.
             12/10/2020




        116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
